United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit                      May 8, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 04-31217




                   AKESHA SINGLETON; KAWANTA SINGLETON

                                                 Plaintiffs - Appellants


                                   VERSUS


                             RPM PIZZA, INC.


                                                    Defendant - Appellee



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            2:03-CV-2219




Before GARWOOD, DAVIS, and GARZA, Circuit Judges.

PER CURIAM:*

      Appellants    challenge    the   take   nothing   judgment    rendered

against them based upon a jury verdict in favor of the defendants.

Appellants raise a number of issues in this appeal none of which

have merit:

      1.   The district court did not err in its jury instruction

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     concerning adverse employment action.     In any event, any

     deficiency in this respect was clearly harmless under the

     evidence.

2.   The district court did not err in allowing the defendant

     to present an affirmative defense based on Burlington

     Industries, Inc. v. Ellerth, 524 U.S. 742 (1998), and

     Faragher v. City of Boca Raton, 524 U.S. 775 (1998).         In

     any   event,   the   presentation   of   this     defense   was

     irrelevant to the judgment because the jury did not reach

     this issue and the jury’s verdict was not predicated on

     it.

3.   The district court did not err in not requiring the jury

     to make a separate determination on plaintiffs’ claim

     predicated on constructive discharge independent of their

     hostile work environment claim. The jury’s finding of no

     hostile     work     environment    necessarily      precluded

     plaintiffs’ claims of constructive discharge.

4.   The district court did not abuse its discretion in

     accepting defendant’s race-neutral explanations for their

     peremptory challenges of African-American jurors.

5.   Plaintiffs’ argument on appeal that a juror was biased

     before trial was not preserved by proper objection in the

     trial court and is waived.     In any event, no evidence of

     juror bias was produced.

6.   The district court did not abuse its discretion in

                              2
     precluding plaintiffs from using a 20-year-old conviction

     to impeach a witness.

7.   Finally, the evidence was ample to support the jury

     verdict.

The district court judgment is therefore affirmed.

AFFIRMED.




                             3